   

BEDE SENT Case 7:20-G@v-10432-NSR Document9 Filed 02/26/21 Page 1 of1
DOCUMENT

ELECTRONICALLY FILED
DOC #:

DATE FILED: 2/26/2021

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK (WHITE PLAINS)

 

SHEA WEISS, CASE NO. 7:20-cv-10432-NSR
Plaintiff, ECF Case
vs. ORDER OF DISMISSAL WITH
PREJUDICE AS TO DEFENDANT
TRANS UNION, LLC and EQUIFAX TRANS UNION, LLC ONLY
INFORMATION SERVICES, LLC,
Defendants.

 

Plaintiff Shea Weiss (“Plaintiff”), by counsel, and Defendant Trans Union, LLC (“Trans
Union”), by counsel, hereby stipulate and agree that all matters herein between them have been
compromised and settled, and that Plaintiff's cause against Trans Union only should be dismissed,
with prejudice, with each party to bear its own costs and attorneys’ fees.

Respectfully submitted,

Date: February 18, 2021 /s/ Carl Rausa (with consent)
Carl Rausa, Esq.
Rausa Russo Law, PLLC
30 Broad Street, 14% Floor
New York, NY 10004
Telephone: (914) 809-0179
Fax: (914) 809-0179

E-Mail: carl.r@rausarusso.com

Counsel for Plaintiff Shea Weiss

Date: February 18, 2021 /s/ Camille R. Nicodemus
Camille R. Nicodemus, Esq.
Schuckit & Associates, P.C.
4545 Northwestern Drive
Zionsville, IN 46077
Telephone: (317) 363-2400
Fax: (317) 363-2257
E-Mail: cnicodemus@schuckitlaw.com

 

Counsel for Defendant Trans Union, LLC

Dated: February 26, 2021

White Plains, New York SO ORDERED:

United States District Judge
